Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s remarks/amendments of claims 9-18 in the reply filed on April 27th, 2022 is acknowledged. Claims 9 and 17 have been amended. Claim 16 has been cancelled. Claims 1-8 have been withdrawn from consideration.  Claims 1-15 and 17-18 are pending.
Action on merits of claims 9-15 and 17-18 as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 9-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (CN 110453173, hereinafter as Jin ‘173) in view of Yang (US 2019/0131358, hereinafter as Yang ‘358) and further in view of Chen (US 2018/0226508, hereinafter as Chen ‘508).
Regarding Claim 9, Jin ‘173 teaches a method of manufacturing a display panel, comprising following steps: 
S 100, fabricating a base substrate, an array substrate (Fig. 4, (200); [0048]), and a pixel definition layer (202) of the display panel; 
S 101, fabricating a plurality of spacers (204) on the pixel definition layer; 
S 102, forming a plurality of holes (102 and 103) on a mask plate (100) corresponding to positions of the spacers (see Figs. 7C and 7D; para. [0062]) by a high precision metal mask (FMM) manufacturing process (see para. [0004]); and 
S 103, aligning (see para. [0028] and [0030]) the mask plate with the spacers (204) and performing a vapor deposition process (see para. [0068]).  
the holes of the mask plate (100) corresponding to positions of the spacers (204) comprise blind holes (103) (see Fig. 4).
Thus, Jin ‘173 is shown to teach all the features of the claim with the exception of explicitly the limitation: “a fine metal mask plate evaporation technology”.
However, Yang ‘358 teaches a fine metal mask plate evaporation technology (see para. [0004]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Jin ‘173 by having fine metal mask plate evaporation technology in order to limit evaporation regions of light-emitting materials of different colors (see para. [0004]) as suggested by Yang ‘358.
Thus, Jin ‘173 and Yang ‘358 are shown to teach all the features of the claim with the exception of explicitly the limitation: “the holes of the mask plate corresponding to positions of the spacers comprise through holes”.
However, Chen ‘508 teaches the holes of the mask plate (Fig. 7, (752); [0072]) corresponding to positions of the spacers (91; [0077]) comprise through holes. Examiner considers the support layer (91) is the spacer.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Jin ‘173 and Yang ‘358 by having the holes of the mask plate corresponding to positions of the spacers comprise through holes in order to made the manufacturing process is simple and the manufacturing cost is low (see para. [0086) for improving displaying quality of a display device as suggested by Chen ‘508.

Regarding Claim 10, Jin ‘173 teaches forming a plurality of openings in a pixel effective region of the pixel definition layer by a photolithography process (see para. [0060]-[0062]).  

Regarding Claim 11, Jin ‘173 teaches a cross-sectional shape of the spacers (204) includes circular (see Fig. 4).  
Furthermore, it has been held to be within the general skill of a worker in the art to select a circular shape for the spacers on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 12, Jin ‘173 is shown to teach all the features of the claim with the exception of explicitly the limitation: “cross-sectional shape of the spacers includes square”.  
Furthermore, it has been held to be within the general skill of a worker in the art to select a square shape for the spacers on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). A person of ordinary skills in the art is motivated to select the square shape for the spacers in order to improve the support/performance for 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the light emitting diode device.

Regarding Claim 13, Jin ‘173 teaches a side of each of the spacers (204) has a slope (see Fig. 4).  

Regarding Claim 14, Jin ‘173 teaches holes of the mask plate (100) comprise through holes (102) or blind holes (103) (see Fig. 2).

Regarding Claim 15, Jin ‘173 is shown to teach all the features of the claim with the exception of explicitly the limitation: “a diameter of the holes of the mask plate is less than 12 µm”.  
However, it has been held to be within the general skill of a worker in the art to select a diameter of the holes of the mask plate is less than 12 µm on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 17, Jin ‘173 teaches a height of the spacers corresponding to the through holes is greater than a height of the spacers corresponding to the blind holes (see Fig. 2).  
Furthermore, it has been held to be within the general skill of a worker in the art to select a height of the spacers on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 18, Jin ‘173 teaches after an alignment of the mask plate and the spacers is completed in the step S103, red pixels, blue pixels, and green pixels are vapor-deposited through the mask plate, respectively (see para. [0004] and [0069]).	

Response to Arguments
4.	Applicant’s arguments with respect to claims 9-15 and 17-18, filed on 04/27/2022, have been considered but are moot in view of the new ground of rejection.

Interviews After Final
5.	Applicants note that an interview after a final rejection is permitted in order to place the application in condition for allowance or to resolve issues prior to appeal. However, prior to the interview, the intended purpose and content of the interview should be presented briefly, preferably in writing.  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP § 714.13

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
7.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Dzung Tran whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Supervisor Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DZUNG TRAN/
Primary Examiner, Art Unit 2829